Case 1:20-cv-00807-JKB Document 49-7 Filed 11/05/20 Page 1 of 8




                 EXHIBIT 5
                                Dale Wallace
     Case 1:20-cv-00807-JKB Document 49-7 Filed 11/05/20 Page 2 of July
                                                                   8 23, 2020

                                                               Page 1

 1              UNITED STATES DISTRICT COURT

 2                     DISTRICT OF MARYLAND

 3            Civil Case No.:       1:20-cv-00807-JKB

 4    - - - - - - - - - - - - - - - - - - - - - - -

 5                        AMBIMJB, LLC

 6               Plaintiff/Counter-Defendant

 7                                v.

 8               STRATEGIC ARMORY CORPS, LLC

 9               Defendant/Counter-Plaintiff

10    - - - - - - - - - - - - - - - - - - - - - - -

11

12              VIDEOCONFERENCE DEPOSITION OF

13

14                       DALE W. WALLACE

15

16

17                  Thursday, July 23, 2020

18

19

20

21

22

23   Reported by:

24   SUSAN ASHE, CSR, RMR, CRR

25

                             Veritext Legal Solutions
                          202-803-8830 -- 410-494-8300
                                 Dale Wallace
      Case 1:20-cv-00807-JKB Document 49-7 Filed 11/05/20 Page 3 of July
                                                                    8 23, 2020
                                                 Page 14                                                     Page 16
 1   your full name, just so I could be certain?            1       A He was production manager.
 2       A Dale Wallace.                                    2       Q And do you know to whom Terry
 3       Q What's your middle initial?                      3   reported?
 4       A "W."                                             4       A To the CEO.
 5       Q Once you left Mears Mechanical in                5       Q Do you know who that was at the time?
 6   December 2017, where did you go?                       6       A That was Gabriel.
 7       A I went with SAC.                                 7       Q And do you know to whom Gabriel
 8       Q And when did you start with SAC?                 8   reported?
 9       A December of 2017.                                9       A José.
10       Q What position did you fill in                   10       Q And who is José?
11   December 2017?                                        11       A The owner of SAC.
12       A Would you repeat the last part? Did             12       Q And within the quality control
13   you say "sever"?                                      13   department, how many people reported to you?
14       Q December 2017. What position --                 14       A When I first started, I had one
15       A "December," okay.                               15   technician.
16           To run the quality control.                   16       Q Did that change during your employ?
17       Q And what does that mean, to run the             17       A It did.
18   quality control?                                      18       Q And how, how did that change? In
19       A It was our department of quality                19   which way?
20   control; to inspect and make sure that all of our     20       A My roles changed slightly, and we
21   projects are of sound quality.                        21   hired more personnel.
22       Q What type of products were you                  22       Q Okay. How did your roles change?
23   responsible for ensuring this quality control         23       A For a while, when we first stood
24   over?                                                 24   ArmaLite up in Phoenix, Arizona, all the
25       A All of the firearms that left the               25   production guys for ArmaLite reported to me, and I
                                                 Page 15                                                     Page 17
 1   building.                                              1   ran the ArmaLite production.
 2        Q And were you working out of their               2        Q When did that occur?
 3   Phoenix, Arizona location?                             3        A Roughly the beginning of 2018, between
 4        A Yes.                                            4   January and March, that time frame.
 5        Q When you say the quality control                5        Q When you say you ran the ArmaLite
 6   concerned all of the firearms that left the            6   production, what was your role in that aspect?
 7   building, did SAC manufacture its own firearms --      7   What did you do?
 8   at least as of December 2017?                          8        A Establishing everything, whether
 9        A Some of the brands were being                   9   it's -- from start to finish. We didn't have
10   manufactured out of Phoenix. We were still            10   anything there. We weren't building ArmaLite
11   shipping out of Illinois. The ArmaLite facility       11   rifles at the time.
12   in Geneseo was still open.                            12        Q Okay. I guess as a layperson, explain
13        Q You said you went in to run their              13   what a quality control manager does.
14   quality control division. Correct?                    14             I mean, I know you said that you look
15        A Yes.                                           15   at every firearm as it leaves the building, but
16        Q And so you were a manager of sort at           16   what's involved in ensuring quality --
17   that time?                                            17             Sorry?
18        A Yes.                                           18        A Quality control from the start --
19        Q To whom did you report?                        19   sorry. I didn't mean to interrupt you.
20        A To Terry. I can't pronounce his last           20             From the start, you have to inspect
21   name. I don't remember.                               21   not only the parts coming in that are received --
22        Q Do you know his last initial?                  22   because we take parts that are manufactured from
23        A Is it "B"? I honestly do not                   23   elsewhere, control or inspect them, make sure they
24   remember.                                             24   are to our specifications.
25        Q Okay. And what was his title?                  25             So you look them over, make sure they

                                                                                                5 (Pages 14 - 17)
                                          Veritext Legal Solutions
                                 Dale Wallace
      Case 1:20-cv-00807-JKB Document 49-7 Filed 11/05/20 Page 4 of July
                                                                    8 23, 2020
                                                    Page 42                                                           Page 44
 1       Q Do you know the date, your last date                1   here, but the complete rifles I don't believe I
 2   of employment with SAC?                                   2   modified, I believe I left the same so I had a
 3       A Not off the top of my head.                         3   base sample.
 4       Q At the tail end of Mr. Brown's email,               4            And then the actual pistons you see
 5   he writes -- or it reads:                                 5   that are outside the rifles there, we used those
 6               The attached document will                    6   for testing.
 7       have the information of the project                   7        Q What did you do by way of -- first of
 8       and pictures of the samples.                          8   all, let me -- strike that.
 9           Right?                                            9            Did you actually shoot the rifles as
10       A Are you talking about the SAC piston               10   you received them -- meaning, unmodified in any
11   patent project?                                          11   way?
12       Q SAC piston patent project, on page 2               12        A Yes, yes.
13   of the exhibit.                                          13        Q And did they work?
14           Are you there?                                   14        A Yes. As I received them, they worked.
15       A Yes. Yes.                                          15        Q And you said the pistons that are
16       Q Okay. So the first sentence says:                  16   outside of the rifles that are depicted on Bates
17               In September I delivered                     17   ending -1448, what did you do with them?
18       the two complete rifle samples and two               18        A After we had discovered that the --
19       piston assemblies with bolt carriers.                19   those -- I attempted first to put them in an
20           And if you look to Bates No. -1448, at           20   ArmaLite rifle.
21   the bottom right-hand corner, you'll see different       21        Q Okay. And then what?
22   numbers.                                                 22        A Well, I was not able to put them on an
23       A I see that.                                        23   ArmaLite rifle because they did not fit with our
24       Q Okay. So if you flip to Bates number               24   components.
25   ending in -1448, which is page 4 of the exhibit          25        Q Can you tell me how they did not fit?
                                                    Page 43                                                           Page 45
 1   itself --                                                 1     A    They did not fit, mostly due to the
 2        A Um-hum.                                            2 handguard.
 3        Q -- they appear to show or they show                3     Q    And you were using an ArmaLite
 4   rifle samples and two piston assemblies. Correct?         4 handguard?
 5        A Yes.                                               5     A    Correct.
 6        Q Now, were you at SAC and did you                   6     Q    Did you try to use any other type of
 7   receive delivery of the rifle samples and the two         7 handguard, other than an ArmaLite handguard guard?
 8   piston assemblies that are depicted on Bates              8     A    If I did, it would have been a random
 9   -1448?                                                    9 one. I don't recall.
10        A I did.                                            10     Q    What did you do upon learning that the
11        Q And what did you do when you received             11 piston systems wouldn't fit using the ArmaLite
12   those items?                                             12 handguard?
13        A I put them back in the engineering R&D            13     A    Attempted to modify the piston system
14   department.                                              14 so it would fit.
15        Q Why did you do that?                              15     Q    How did you do that?
16        A Because that's where all testing,                 16     A    At this time, this is the first time I
17   design, and...is conducted in SAC.                       17 worked with Mike Brown.
18        Q And what did the engineering R&D                  18         He was there, and we modified one of
19   department do with them?                                 19 them, and basically we were trying to make the
20        A We store them and then use them for               20 profile smaller so it would fit within the channel
21   developing and testing.                                  21 of the ArmaLite handguards.
22        Q Okay. How did you use the rifles that             22     Q    And were you able to do that?
23   are depicted in -1448 -- by way of testing, how          23     A    Yes.
24   did you use them to do the test?                         24     Q    Do you know when that occurred?
25        A The complete rifles -- going by memory            25     A    Whenever -- I don't recall when Mike

                                                                                                       12 (Pages 42 - 45)
                                            Veritext Legal Solutions
                                 Dale Wallace
      Case 1:20-cv-00807-JKB Document 49-7 Filed 11/05/20 Page 5 of July
                                                                    8 23, 2020
                                                  Page 50                                                      Page 52
 1   had a pistol-length handguard -- right? -- as of        1   within our tolerance stack.
 2   September 2018. Correct?                                2           If you have 100 handguards, and they
 3       A After modifying it to fit a rifle, we             3   all have a tolerance, because they're not all
 4   were able to fit it on there.                           4   going to be exact -- you know, you have what you
 5       Q Once you were able to fit the system              5   want that channel, that slot to be.
 6   onto the rifle, even though it was just with a          6           Well, it fit on that particular one I
 7   pistol-length handguard? Did you do any further         7   was testing, but if you were to pare the
 8   testing toward that end?                                8   measurements, it did not fit within our tolerance
 9       A I did a number of tests.                          9   stack or range that we allow.
10       Q Was SAC unable to have a rifle that              10        Q You're talking just with respect to
11   adapted the SAC piston available as of                 11   the handguards. Correct?
12   January 2019, given that you were able to adapt        12        A On that particular one, yes.
13   the system as of September 2018?                       13        Q The piston system fit the rest of the
14       A No, we were not able to put it on for            14   rifle. Correct?
15   a production rifle for January.                        15        A That's in the barrel, would fit, yes.
16       Q What do you mean, a production rifle?            16        Q Are you able to fire a rifle without a
17       A As in, you know, when you're                     17   handguard?
18   displaying rifles there in your booth, you're          18        A Not safely.
19   showing what you currently or what your future         19        Q Any type of handguard?
20   offerings are.                                         20        A What do you mean, any type of
21           And we were not there yet, and able to         21   handguard?
22   put on a rifle and market it to the public or to       22        Q Meaning -- when you say "not safely,"
23   anybody else, saying that this is ready for            23   what do you mean, you can't shoot a rifle without
24   production.                                            24   a handguard?
25       Q Do you know what prevented you from              25        A You can fire it, but you could not
                                                  Page 51                                                      Page 53
 1   getting to the point where you could have a             1   sustain the firing, because the handguard's there
 2   firearm ready as of January 2019?                       2   to protect your hands from burning.
 3        A We had not been able to fully adapt it           3            So over time, it would become a safety
 4   to our rifle platform.                                  4   issue. You would burn your hands.
 5        Q How so?                                          5        Q So my understanding, based on your
 6        A Other than the modified one to fit on            6   testimony, is that as of January 2019, the gas
 7   the shorthander, which there was -- yes, it fit,        7   piston system fit the rifle, it just had a problem
 8   but there were still issues with it.                    8   with respect to fitting a particular handguard, a
 9            Outside of that, we have not been able         9   nonpistol-length handguard.
10   to adapt it for our other length rifle systems.        10        A It fit one model of our current
11        Q What were the issues -- you said it             11   inventory with a particular handguard, but it
12   fit but there were issues with it. What issues         12   still didn't -- it wouldn't have passed quality
13   are you referencing?                                   13   control because it didn't -- the tolerance stack.
14        A Mostly tolerance issues.                        14            We did not -- we modified the original
15        Q What does that mean?                            15   design, basically scaled it down, and we had
16        A So within a firearm, when you are               16   scaled it down to the minimal that we possibly
17   building things, everything has a certain amount       17   could safely, and it didn't fit within our
18   of tolerance to it.                                    18   tolerance stack.
19            So Part A has a tolerance, and Part B         19            So we were attempting to -- further
20   fits in there, has a tolerance, but they have to       20   testing to modify it to fit to everything.
21   be able to fit within one another at their             21        Q So when you say "scaled it down," what
22   tolerance minimums and maximums.                       22   do you mean by that?
23            And at the one that we modified to fit        23        A From the original design, basically we
24   inside there, we were -- it was rubbing on the         24   had to make the dimensions smaller so it fit
25   handguard, it was right there, and it didn't fit       25   within the channel of our handguard.

                                                                                                14 (Pages 50 - 53)
                                           Veritext Legal Solutions
                                 Dale Wallace
      Case 1:20-cv-00807-JKB Document 49-7 Filed 11/05/20 Page 6 of July
                                                                    8 23, 2020
                                                          Page 62                                                     Page 64
 1          THE WITNESS: Excuse me. I'm sorry.                       1       A Yes, yes.
 2      I was mumbling myself.                                       2       Q And then included within that chain of
 3      A    I don't believe -- I don't know what                    3   emails is an email from you to Mr. Kalua, dated
 4 it's trying to depict, other than the gas hole                    4   April 4, 2019; subject: Piston testing with data.
 5 size.                                                             5   Correct?
 6      Q    The four changes that -- at least from                  6       A Yes, yes.
 7 AMBI's perspective, that you wanted relative to                   7       Q And you wrote: Here is the revised
 8 the SAC piston system, were there changes in                      8   copy with the data in it. Right?
 9 addition to what's reflected on page -1446 that                   9       A Yes, yes.
10 you wanted to see made to the SAC piston?                        10       Q When you say, "Here is a revised
11      A    Yes.                                                   11   copy," when was the -- what revisions were made to
12      Q    And what are those changes?                            12   a prior version of the report that's attached to
13      A    Overall, it would have been -- we also                 13   the email?
14 needed to make a longer version of it, because by                14       A I can't remember, because I don't
15 design, the top of the piston has to stick outside               15   recall ever even seeing the report that's in here.
16 the handguard so you can switch between suppressed               16       Q Okay. So let's go to then -- go to
17 and unsuppressed, the two settings.                              17   the last page of the document, which is Bates
18          If you would have put it on the one                     18   -781.
19 that we made fit, it would have been -- on our                   19       A Um-hum.
20 long handguard, it would have been six inches                    20       Q And it has your name on the bottom of
21 underneath the railing. You would have never been                21   the page there. Correct? Dale Wallace, quality
22 able to get a tool down there to adjust the tube.                22   control/engineering department manager?
23          So we basically needed to make the                      23       A It does, yes.
24 entire design longer, if you will.                               24       Q Did you prepare this report?
25      Q    Any others?                                            25       A I did not.
                                                          Page 63                                                     Page 65
 1       A Not that I recall off the top of my                       1       Q Had you seen this report prior to
 2   head.                                                           2   today?
 3       Q Did there come a time when SAC                            3       A I have not.
 4   actually tested the SAC piston fully adapted onto               4       Q Were you involved in testing of the
 5   an SAC rifle?                                                   5   SAC piston system relative to an endurance test?
 6       A Modified one that we -- I had modified                    6       A I did multiple testing over the time
 7   with Mike Brown. I think that was the only one                  7   that I had it.
 8   that we ever were able to test and shoot.                       8       Q When you say "multiple testing," what
 9           I think some of my other testing ones                   9   type of testing did you undertake?
10   ultimately failed, but that wasn't -- yeah, they               10       A Usually would be modification or
11   ultimately failed.                                             11   experimentation with the reduced scale, whether it
12           MR. DORSEY: You should see Exhibit 8                   12   was the one that we actually modified from AMBI,
13       appear before you.                                         13   and then I had made additional components -- I
14           (Whereupon, Wallace Exhibit 8 was                      14   actually produced them myself there -- and used
15       marked for identification.)                                15   those in lieu of some of the other ones to test,
16           MR. DORSEY: For the record, Exhibit 8                  16   and I would take it to the range and do a similar
17       is Bates SAC -772 to -78.                                  17   test that is not quite as structured.
18           Let me know when you're finished                       18            Because, we were still in the
19       reviewing the document.                                    19   developmental phases. So it wasn't quite as
20              (Witness reading.)                                  20   rigid. It was mostly just shooting a lot of
21       A Okay. I've just reviewed it.                             21   ammunition in a very short amount of time -- a
22       Q The first page, just to confirm, is                      22   torture test, if you will.
23   just an email from Mr. Kalua to Mr. Oliver, dated              23       Q The tests that you would have
24   June 29th of 2020, the subject being: Forwarding               24   performed -- that you did perform on the SAC
25   of a piston, testing the data. Correct?                        25   piston system, did you do that, you said, both

                                                                                                       17 (Pages 62 - 65)
                                                    Veritext Legal Solutions
                                 Dale Wallace
      Case 1:20-cv-00807-JKB Document 49-7 Filed 11/05/20 Page 7 of July
                                                                    8 23, 2020
                                                   Page 70                                                     Page 72
 1   Exhibit 8, the April 4, 2019 email, is that the          1   to the ones in prior documents. They all kind of
 2   way that you signed off or affixed your signature        2   look the same. That refers to the handguard
 3   to emails that you sent from your sacfirearms            3   itself.
 4   email address?                                           4       Q Is that literally a 16-inch handguard?
 5        A Are you referring to -772 or --                   5       A No. I believe the picture before,
 6        Q Yes. I'm sorry. -772.                             6   that was the AMBI one. I don't believe that's a
 7        A Yes, that is.                                     7   16-inch handguard. It's a 16-inch barrel.
 8        Q The B/R designation.                              8       Q Got it.
 9            Do you usually use the B/R designation          9       A The handguard itself I believe is 9 or
10   in your emails from sacfirearms?                        10   10 inches. I don't remember off the top of my
11        A I'm trying to remember. I don't know             11   head which one for that particular model.
12   if I did or not.                                        12       Q And an 11.5-inch is an 11.5-inch
13        Q Is it your testimony sitting here                13   barrel?
14   today that, to your recollection, you did not           14       A Yes.
15   transmit the April 4, 2019 email from                   15       Q And the last sentence of the paragraph
16   dwallace@sacfirearms.com to Jason Kalua?                16   under "Background" reads:
17        A I do believe I sent him a document. I            17               This test covers both
18   just do not recall seeing this document that's on       18       suppressed and unsuppressed firing as
19   here.                                                   19       well as both semi-automatic and fully
20        Q So what document do you recall sending           20       automatic rates of fire with two
21   him?                                                    21       different brand magazines and
22        A I don't. I may have sent him a                   22       ammunition.
23   document, I just don't recall what document I sent      23           Correct?
24   him.                                                    24       A Yes.
25            But the wording of this document and           25       Q What does "suppressed versus
                                                   Page 71                                                     Page 73
 1   throughout, it just does not sound as the way I          1   unsuppressed" mean?
 2   type documents, nor do I remember doing an               2        A That means with or without a
 3   accuracy test.                                           3   suppressor installed on the muzzle end of the
 4       Q Okay. So the tests that -- endurance               4   device.
 5   and accuracy testing that's the subject of the           5        Q Did ArmaLite or SEC manufacture rifles
 6   April 1, 2019 report, the second paragraph under         6   that allowed for both suppressed and unsuppressed
 7   "Background" tells us that:                              7   firing?
 8                Two rifles were used with                   8        A Yes. We have the company AWC, which
 9       this testing, both a -- both in the                  9   is -- their entire purview is, they produce
10       carbine gas length, one 16" free                    10   suppressors for firearms.
11       floated ArmaLite M15 and one 11.5 -- I              11        Q And does ArmaLite manufacture -- at
12       believe "inch" -- free floated                      12   least as of April 2019, did ArmaLite manufacture
13       ArmaLite M15.                                       13   both semi-automatic and fully automatic rifles?
14           Correct?                                        14        A Yes.
15       A That is what it says.                             15        Q Earlier you mentioned that you were
16       Q The ArmaLite M-15, is that an                     16   able to get a scaled-down version of the piston
17   SAC-manufactured rifle?                                 17   system working with a -- you said a pistol-length
18       A Yes.                                              18   barrel. Right?
19       Q Do you have an understanding, a                   19        A I believe so.
20   recollection of what a 16-inch free-floated             20        Q What is that length? What is the
21   ArmaLite M-15 rifle looks like?                         21   length of the piston length?
22       A Yes.                                              22        A I don't recall what the length is.
23       Q What does the "16" free floated" refer            23        Q Is it shorter than 16 inches?
24   to?                                                     24        A Yes, it is.
25       A That refers to the handguard similar              25            Well, I take that back. You can have

                                                                                                 19 (Pages 70 - 73)
                                           Veritext Legal Solutions
                                 Dale Wallace
      Case 1:20-cv-00807-JKB Document 49-7 Filed 11/05/20 Page 8 of July
                                                                    8 23, 2020
                                                  Page 94                                                           Page 96
 1   Project" at the top.                                    1        A No.
 2       A Yes.                                              2        Q Why not?
 3       Q In paragraph that is numbered 3 that              3        A Once you start changing items within
 4   starts with, "They want to modify piston base" --       4   the lengths, diameters -- you change one thing,
 5   do you see that?                                        5   and it affects everything down the line.
 6       A Yes.                                              6        Q So changing, for example, the length
 7       Q The second sentence says:                         7   would have meant reengineering other aspects of
 8                I suggested that they use                  8   the system?
 9       my rail and barrel nut.                             9        A Yes.
10            And this is written by Mr. Brown.             10        Q Okay. You also mentioned that the
11            So I presume he's referring to the            11   AMBI gas piston system required using multiple
12   AMBI rail and barrel nut.                              12   tools to change from suppressor to nonsuppressor.
13            Do you recall him suggesting that?            13            Do you recall that?
14       A I recall when he -- when I met with              14        A I believe it uses two tools in the
15   him and he showed me, the first time I was really      15   original design.
16   getting hands on the rifle, that it would fit in       16        Q Okay. Why is that problematic?
17   his rail but it would not fit in ours.                 17        A It's problematic in the sense that you
18       Q Would utilizing his rail and barrel              18   have to, for one, carry these two tools.
19   nut have been possible on the SAC rifles?              19            So if you're out and about -- whether
20       A If we had scrapped all of our                    20   you're at the range, in a military application,
21   handguards that we currently were using.               21   whatever, you're carrying two additional tools
22       Q And it would have had to scrap the               22   with you.
23   barrel nut as well?                                    23            And then if you had been firing the
24       A Yes, I believe, yeah, we had to use              24   rifle, now you have heat and, you know -- it's not
25   his barrel nut.                                        25   a very simplistic....
                                                  Page 95                                                           Page 97
 1        Q Did SAC have standard barrel nuts for            1      Q    Okay. With the AWC suppressors, was
 2   its rifles?                                             2 it required to use two tools to change from
 3        A Say that again.                                  3 suppressor to nonsuppressor?
 4        Q Did SAC have a standard size -- did              4      A    No.
 5   SAC have a particular size of the barrel nuts that      5      Q    Okay. Would any tools be required for
 6   worked with its rifles?                                 6 the AWC suppressors that were manufactured by SAC?
 7        A The barrel nut -- I mean, all the                7      A    Not unless they got stuck and you had
 8   barrel nuts do the same thing: They hold the            8 to use a wrench.
 9   barrel to the upper receiver.                           9          But, no, by design it was not.
10            The differences in between them are           10      Q    Okay. And finally, Mr. Dorsey asked
11   making the handguard fit to the barrel nut.            11 you some questions about services that were
12            So there --                                   12 provided by AMBI.
13        Q Okay.                                           13          Did Mr. Brown ever indicate to you
14        A -- would be a change because our                14 that AMBI would be charging SAC or invoicing SAC
15   barrel nut wouldn't hold his handguard.                15 for those services?
16        Q Got it.                                         16      A    As far as I know, he had never
17            You talked earlier, when Mr. Dorsey           17 mentioned any invoicing to me; and the way it was
18   was questioning you, about needing to make the gas     18 explained to me from Jason was -- that was part of
19   piston system longer so that the front of it would     19 the purchase agreement, was having support for the
20   stick out of the handguard.                            20 AMBI system.
21            Do you recall testifying to that?             21          MR. TILLER: I have nothing further.
22        A Yes.                                            22          MR. DORSEY: Just a couple of
23        Q Would it just have been as simple as,           23      questions, Mr. Wallace.
24   hey, make the gas piston system longer, in order       24           FURTHER EXAMINATION
25   to accomplish that?                                    25 BY MR. DORSEY:

                                                                                                    25 (Pages 94 - 97)
                                           Veritext Legal Solutions
